Case 3:19-cv-01681-L-BH Document 108 Filed 02/05/20                     Page 1 of 12 PageID 7939



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS

 DEE NEUKRANZ, individually and as                 §
 representative of the ESTATE OF LLOYD             §
 NEUKRANZ, and on behalf of a class of             §
 similarly situated persons,                       §
                                                   §
                                                                Cause No. 3:19-cv-01681-L
                              Plaintiffs,          §
 v.                                                §
                                                                  CLASS COMPLAINT
                                                   §
 CONESTOGA SETTLEMENT                              §
                                                                     JURY DEMAND
 SERVICES, LLC; CONESTOGA                          §
 INTERNATIONAL, LLC; CONESTOGA                     §
 TRUST SERVICES, LLC; L.L.                         §
 BRADFORD AND COMPANY, LLC;                        §
 PROVIDENT TRUST GROUP, LLC;                       §
 STRATEGIX SOLUTIONS, LTD.; and                    §
 MICHAEL MCDERMOTT,                                §
                                                   §
                            Defendants.            §
                                                   §

       PLAINTIFFS’ OBJECTIONS TO THE MAGISTRATE JUDGE’S FINDINGS
         REGARDING PROVIDENT’S MOTION TO COMPEL ARBITRATION

        Pursuant to Federal Rule of Civil Procedure 72(b), Plaintiffs Dee Neukranz (“Dee”) and

the Estate of Dee Neukranz by and through its representative (the “Estate”) hereby submit these

objections to the Findings, Conclusions, and Recommendation (Dkt 105) regarding Defendant

Provident Trust Group, LLC’s (“Provident”) motion to compel arbitration (Dkt 9).

                                             SUMMARY

        The Magistrate Judge’s opinion recognizes multiple times that “an arbitration clause that

is subject to unilateral modification or termination” is illusory unless the agreement “feature[s]

guarantees to prior notice and no retroactive application.” Dkt 105 at 17 (quoting Henry & Sons

Constr. Co., Inc. v. Campos, 510 S.W.3d 689, 694 (Tex. App. 2016)) (emphasis added); id. (“Even

if a party retains the ability to modify the agreement, it is not illusory if there is a ‘savings clause’
Case 3:19-cv-01681-L-BH Document 108 Filed 02/05/20                  Page 2 of 12 PageID 7940



that requires advance notice and prevents its retroactive application.”) (quoting In re Halliburton

Co., 80 S.W.3d 566, 569–70 (Tex. 2002)) (emphasis added).

       As the Magistrate Judge recognized, the law is well-established that, in order to be valid

and non-illusory, an amendable arbitration provision requires a “savings clause” that provides both

(1) prior notice and (2) that limits any amendments to prospective claims only, i.e., amendments

cannot be applied retroactively. See Lizalde v. Vista Quality Markets, 746 F.3d 222, 225–26 (5th

Cir. 2014); Carey v. 24 Hour Fitness, USA, Inc., 669 F.3d 202, 205–09 (5th Cir. 2012); Morrison

v. Amway Corp., 517 F.3d 248, 257 (5th Cir. 2008); Nelson v. Watch House Int’l, LLC, 815 F.3d

190, 193–96 (5th Cir. 2016); Sharpe v. AmeriPlan Corp., 769 F.3d 909, 918 (5th Cir. 2014); Torres

v. SGE Mgmt., LLC, 397 Fed. App’x 63, 68 (5th Cir. 2010) (unpublished); Scudiero v. Radio One

of Tex., LLC, 547 Fed. App’x 429, 431–32 & n. 1 (5th Cir. 2013) (per curiam).

       Although the Magistrate Judge recognized these rules and cited many of these authorities,

the Magistrate Judge’s opinion does not clearly and explicitly find that any amendments to the

arbitration clause cannot be applied retroactively. Moreover, some parts of the opinion could be

read out of context to suggest that the Magistrate erroneously found that both requirements of a

valid savings clause are met merely because the agreement purportedly requires prior notice, which

is only one of the two necessary requirements under Texas law and is a view that has consistently

been rejected by the Fifth Circuit. In particular, the conclusion of the Magistrate Judge’s analysis

of this issue is ambiguous on this point:

       Here, Section 8.14 indicates that any amendment by Provident does not require
       Dee’s express consent and that she will have implicitly consented to an amendment
       by not objecting to it within thirty days of its notice. Based on this language,
       Provident did not retain the unilateral right to amend the arbitration agreement at
       any time with retroactive application; the amendment can be rejected by the other
       side within thirty days from the date it is sent. The accountholder’s ability to
       reject any amendment within a thirty day notice window provides sufficient



                                                 2
Case 3:19-cv-01681-L-BH Document 108 Filed 02/05/20                    Page 3 of 12 PageID 7941



       guarantee of “prior notice and no retroactive application.” See Henry and Sons
       Constr. Co., Inc., 510 S.W.3d at 694.

Dkt. 105 at 18–19 (citation omitted and bold emphasis added).

       Plaintiffs submit these objections to the Magistrate Judge’s opinion urging the Court to

clarify that the Court has determined that the IRA agreement does not permit retroactive

application of amendments to the agreement. Again, this appears to be the implicit determination

of the Magistrate Judge, but Plaintiffs seek this clarification in an abundance of caution because,

this finding is not clearly articulated in the opinion and, without this finding, the arbitration clause

cannot be upheld and instead must be invalidated as illusory.

       Notably, Defendant Provident has repeatedly argued in this Court that its amendments to

investors’ IRA custodial agreement can be applied retroactively. For example, in opposing

Plaintiffs’ motion to certify the class, Provident repeatedly argued that class members are bound

by a putative arbitration clause that Provident allegedly added unilaterally in January 2019. See

Dkt. 48 at 8 (“Beginning in January 2019, Conestoga investors with custodian accounts at

Provident were subject to an arbitration agreement and class action waiver in the Provident

Custodian Agreement.”); id. at 16 (“As of January 2019, the Custodial Agreement contains both

an arbitration provision and a class action waiver.”). Provident’s contentions are incompatible

with the Fifth Circuit caselaw and the Magistrate Judge’s analysis and conclusion.

       To alleviate any doubt or ambiguity about these findings, Plaintiffs respectfully request

that the Court make clear in the final decision that any amendments to the IRA custodial agreement

cannot be applied retroactively. Alternatively, if the Court finds that the IRA custodial agreement

by its terms allows retroactive amendments (or does not expressly forbid retroactive amendments

as required by law), it must overrule the Magistrate Judge and find that the arbitration provision is

illusory under well-established Fifth Circuit precedent.

                                                   3
Case 3:19-cv-01681-L-BH Document 108 Filed 02/05/20                   Page 4 of 12 PageID 7942



                                   STANDARD OF REVIEW

       Where a magistrate judge issues a recommendation on a dispositive issue such as a motion

to compel arbitration, the “district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3); see Williams v. Home

Depot USA, Inc., 2016 WL 4039182, *1 (N.D. Tex. July 28, 2016) (applying de novo review in

resolving objections to magistrate judge’s recommendation to compel arbitration).

                                     LEGAL STANDARDS

       The Fifth Circuit’s cases leave no doubt that an amendable arbitration clause must have

both a notice requirement and a non-retroactive-application requirement in order to be valid. For

example, in Lizalde, the Fifth Circuit explained:

       Where one party has the unrestrained unilateral authority to terminate its obligation
       to arbitrate, [ ] the agreement understandably is illusory. This is not to say that if a
       a party retains any ability to terminate the agreement, the agreement is illusory.
       Instead, retaining termination power does not make an agreement illusory so long
       as that power 1) extends only to prospective claims, 2) applies equally to both the
       [plaintiff’s] and the [defendant’s] claims, and 3) so long as advance notice to the
       [plaintiff] is required before termination is effective.

Lizalde v. Vista Quality Mkts., 746 F.3d 222, 225–26 (5th Cir. 2014) (emphasis added) (citing In

re Halliburton, 80 S.W.3d 566 (Tex. 2002)). As this guidance makes clear, advance notice alone

is inadequate to save an amendable arbitration clause.

       Similarly, in Carey, the Fifth Circuit directly took on the argument that prior notice alone

could be sufficient, and the court rejected that proposition. As the Court explained:

       [W]here one party to an arbitration agreement seeks to invoke arbitration to settle
       a dispute, if the other party can suddenly change the terms of the agreement to avoid
       arbitration, then the agreement was illusory from the outset. The crux of this issue
       is whether [the defendant] has the power to make changes to its arbitration policy
       that have retroactive effect, meaning changes to the policy that would strip the right
       of arbitration from a [plaintiff] who has already attempted to invoke it. …




                                                    4
Case 3:19-cv-01681-L-BH Document 108 Filed 02/05/20                  Page 5 of 12 PageID 7943



       Although 24 Hour Fitness is correct that it is necessary for an employer seeking to
       change the terms of an employment contract to prove notice and acceptance of those
       changes, it does not follow that these two steps are sufficient to make a contract
       non-illusory. Halliburton makes this clear. … If notice and acceptance were all
       that were required to make an arbitration agreement non-illusory, the court could
       have answered the question of illusoriness at once upon finding that Halliburton
       had satisfied those requirements. Instead, later in the opinion, the court embarked
       upon a completely separate discussion of whether the arbitration agreement was
       illusory. Nowhere in that discussion did the court suggest that its earlier holding—
       that notice and acceptance of the change had occurred—was sufficient to answer
       that question, or even that it factored into the inquiry at all. Instead, the court’s
       analysis of whether the agreement was illusory dealt exclusively with the savings
       clause preventing any changes from having retroactive effect. …

       [T]he fundamental concern driving this line of case law is the unfairness of a
       situation where two parties enter into an agreement that ostensibly binds them both,
       but where one party can escape its obligations under the agreement by modifying
       it. Requiring notice alone does not fully address this concern …

Carey v. 24 Hour Fitness, USA, Inc., 669 F.3d 202, 205–09 (5th Cir. 2012) (emphases added;

citations and alterations omitted).

       The Fifth Circuit in Carey also recognized that “both Torres and Morrison hold that notice

is insufficient when retroactive amendment is possible.” Id. at 207 (citing Torres v. SGE Mgmt.,

LLC, 397 Fed. App’x 63 (5th Cir. 2010) & Morrison v. Amway Corp., 517 F.3d 248, 257 (5th Cir.

2008)). As the Court explained in Torres: “In sum, these cases make clear that even if an

arbitration clause may be unilaterally modified, if the modification or elimination of the clause

does not apply retroactively so as to allow the avoidance of arbitration, the promise to arbitrate is

not illusory.” Torres, 397 Fed. App’x at 67–68 (emphasis added). Similarly, in Morrison, the

Fifth Circuit found that there were “no Halliburton type savings clauses which preclude

application of such amendments to disputes which arose (or of which Amway had notice) before

the amendment.” Morrison, 517 F.3d at 257–58 (emphasis added). As such, the court found that

the putative “arbitration agreement was illusory and unenforceable.” Id.




                                                 5
Case 3:19-cv-01681-L-BH Document 108 Filed 02/05/20                   Page 6 of 12 PageID 7944



        More recently, the Fifth Circuit reached a similar conclusion in Nelson. There, the Court

recognized that it had “had several occasions to consider whether parties’ arbitration agreements

were illusory.” Nelson v. Watch House Int’l, LLC, 815 F.3d 190, 193–96 (5th Cir. 2016). Citing

Lizalde, the court explained that it had “articulated a simple, three-prong test to determine whether

a Halliburton-type savings clause” is adequate to uphold an amendable arbitration agreement. Id.

at 193–94. The court then took on the defendant’s argument “that an employer’s unilateral right

to terminate an arbitration agreement does not render the agreement illusory so long as the

agreement meets the first prong of Lizalde, i.e., so long as the employer’s termination power

extends only to prospective claims.” Id. at 194. The Fifth Circuit rejected the proposition that a

savings clause could be sufficient if it met only part of Lizalde’s test. Instead, the Court held that

“a Halliburton-type savings clause is insufficient unless it provides both advance notice and a

limitation to only prospective claims.” Id. (emphasis in original).

                                           ARGUMENT

       As the Magistrate Judge recognized, the law in the Fifth Circuit is crystal clear that, in

order for an amendable arbitration clause to be valid and non-illusory, the agreement must contain

a “savings clause” that provides for both prior notice and no retroactive application with respect

to any amendment to the arbitration provision. See Dkt 105 at 17. Applying these rules, the

Magistrate Judge found that the arbitration provision in this case is not illusory on the ground that

the agreement contains a “guarantee of ‘prior notice and no retroactive application.’” Id. at 18–19

(quoting Henry & Sons, 510 S.W.3d at 694). In its final order, the Court should clarify that any

amendments to the IRA custodial agreement cannot be applied retroactively. Alternatively, if the

Court finds that the IRA custodial agreement purports to permit retroactive amendments, the Court

must overrule the Magistrate Judge and find that the arbitration clause is invalid as illusory.



                                                  6
Case 3:19-cv-01681-L-BH Document 108 Filed 02/05/20                 Page 7 of 12 PageID 7945



       Here, Section 8.14 of the IRA custodial agreement reads in full as follows:

       Amendments – We have the right to amend this agreement at any time. Any
       amendments we make, including those made to comply with the [Internal Revenue]
       Code and related regulations, does [sic] not require your consent. You will be
       deemed to have consented to any other amendment unless, within 30 days from the
       date we send the amendment, you notify us in writing that you do not consent.

Dkt 10 at 13. By its terms, this provision purports to give Provident “the right to amend this

agreement at any time,” and it provides that such amendment “does not require your [the

accountholder’s] consent.” Neither this provision, nor any other provision of the Agreement,

expressly indicates that such amendments would have only prospective effect. Cf. In re Online

Travel Co., 953 F. Supp. 2d at 720 (upholding amendable arbitration clause as non-illusory where

the “clause explicitly preclude[d] retroactive application of any changes”); In re Odyssey

Healthcare, Inc., 310 S.W.3d 419, 421, 424 (Tex. 2010) (upholding amendable arbitration clause

as non-illusory where the agreement provided that “no such amendment or termination will alter

the arbitration provisions with respect to an Injury occurring prior to the date of such amendment

or termination”) (quoted in Carey, 669 F.3d at 206, alterations omitted).

       Here, the Magistrate Judge concluded that the IRA custodial agreement does not give

Provident “the unilateral right to amend the arbitration agreement at any time with retroactive

application.” Dkt 105 at 18. Based on this finding, the Magistrate Judge found that the arbitration

agreement was not illusory and therefore not invalid. However, as the authorities above make

plain, this conclusion could only be correct if the Magistrate Judge concluded that the agreement

requires prior notice and prohibits retroactive application of any amendments. Therefore, at

minimum, the Court should expressly find that any amendments cannot be retroactive.

       One could read the Magistrate Judge’s opinion to hold that the arbitration clause is not

illusory simply because, according to the Magistrate Judge, any “amendment can be rejected by



                                                7
Case 3:19-cv-01681-L-BH Document 108 Filed 02/05/20                    Page 8 of 12 PageID 7946



the other side within thirty days from the date it is sent.” Dkt 105 at 18; id. at 18–19 (“The

accountholder’s ability to reject any amendment within a thirty day notice window provides

sufficient guarantee of prior notice and no retroactive application.”) (quotation omitted). As an

initial matter, this is a strained reading of the agreement because, by its terms, the agreement

expressly states that “any amendments we [Provident] make … does not require your [the

accountholder’s] consent.” The agreement purports to provide that the accountholder “will be

deemed to have consented” if he or she does not submit a written objection within thirty days, but

there is nothing in the agreement that suggests that such an objection would prevent the putative

amendment from taking effect. Indeed, the agreement does not even state that the putative

amendment is not effective until expiration of the thirty-day period; rather, by its terms, it suggests

that any unilateral amendment by Provident takes effect immediately.

       Moreover, to the extent the Magistrate Judge determined that the agreement is not illusory

simply because any amendment can be rejected within thirty days (assuming that this interpretation

of the notice provision is accurate), this conclusion flies squarely in the face of the many Fifth

Circuit cases referenced above. Notice alone is not enough; indeed, the Fifth Circuit has addressed

provisions like Section 8.14 that allowed for implied consent and an opportunity to object on

several occasions, and each time the Fifth Circuit held these contracts were invalid if the agreement

allowed retroactive effect. See Carey, 669 F.3d at 205–09 (5th Cir. 2012) (explaining that “notice

and acceptance are not sufficient to render an arbitration provision non-illusory”); Morrison, 517

F.3d at 257 (5th Cir. 2008); Nelson, 815 F.3d at 196 (“a Halliburton-type savings clause is

insufficient unless it provides both advance notice and a limitation to only prospective claims”)

(emphasis in original); Torres, 397 Fed. App’x at 68 (5th Cir. 2010); Lizalde, 746 F.3d at 225–26

(setting forth three-prong test for evaluating amendable arbitration clauses).



                                                  8
Case 3:19-cv-01681-L-BH Document 108 Filed 02/05/20                  Page 9 of 12 PageID 7947



       To the extent the Magistrate Judge may have relied on a line from D.R. Horton, Inc. v.

Brooks, 207 S.W.3d 862, 867 (Tex. App. 2006) that an “illusory promise is one that fails to bind

the promisor because he retains the option of discontinuing performance without notice” (Dkt 105

at 17), the Fifth Circuit has expressly held that this statement is “dicta and expressly declined to

follow it.” Scudiero v. Radio One of Tex. II, LLC, 547 Fed. App’x 429, 431 n.1 (5th Cir. 2013).

Indeed, in Carey, the Fifth Circuit expressly rejected the defendant’s effort to rely on D.R. Horton

for the proposition that “notice is all that is required to keep an arbitration from being illusory,”

finding that this language was “dicta” that the court “decline[d] to follow.” 669 F.3d at 208 n.2.

       Therefore, the only sensible reading of the Magistrate Judge’s reading that comports with

Fifth Circuit precedent is that the Magistrate Judge implicitly found that amendments could not be

retroactively applied under the terms of the IRA custodial agreement. That said, in Carey, the

Fifth Circuit rejected the defendant’s argument that an agreement “should not be read to allow

retroactive changes in its arbitration policy when it does not expressly provide retroactivity,”

finding that “[t]his argument ignores this court’s holdings in Torres, 294 Fed. App’x at 68, and

Morrison, 517 F.3d at 257, in which silence about the possible retroactive application of

amendments to the arbitration policy was interpreted to allow amendments to apply retroactively.”

Carey, 669 F.3d at 206. As explained above, because the agreement did not prohibit retroactive

amendments, the Carey court proceeded to conclude that the arbitration clause was invalid as

illusory, despite the fact that any such amendments to the agreement in that case required prior

notice and implied acceptance by the counterparty. Id. at 205–09.

       The Magistrate Judge’s apparently implicit finding that the agreement cannot be applied

retroactively is in considerable tension with the Fifth Circuit’s conclusion in these cases that

“silence about the possible retroactive application of amendments to the arbitration policy [are]



                                                 9
Case 3:19-cv-01681-L-BH Document 108 Filed 02/05/20                Page 10 of 12 PageID 7948



 interpreted to allow amendments to apply retroactively.” Carey, 669 F.3d at 206 (citing Torres

 and Morrison). Like the contracts in those cases, the IRA custodial agreement does not explicitly

 state that any amendments cannot be applied retroactively. Under the logic of these Fifth Circuit

 precedents, the IRA custodial agreement’s silence about the retroactive effect of any amendments

 would seem to indicate that amendments may be applied retroactively. Of course, if that is the

 case, then the arbitration clause here cannot be enforced because it lacks a valid savings clause.

 Therefore, if the Court concludes that the IRA custodial agreement purports to permit retroactive

 effect to amendments, then it must overrule the Magistrate Judge and find that the arbitration

 provision is invalid as illusory. See Lizalde, 746 F.3d at 225–26; Carey, 669 F.3d at 205–09;

 Morrison, 517 F.3d at 257; Nelson, 815 F.3d at 193–96; Torres, 397 Fed. App’x at 68.

                                          CONCLUSION

        The Court should find that the IRA custodial agreement cannot be amended retroactively.

 Alternatively, if the Court finds that the agreement can be amended retroactively, then it must

 overrule the Magistrate Judge’s opinion and find that the agreement is invalid as illusory under a

 long and consistent string of binding Fifth Circuit authority.




                                                  10
Case 3:19-cv-01681-L-BH Document 108 Filed 02/05/20      Page 11 of 12 PageID 7949



 Dated: February 5, 2020            Respectfully submitted,


                                    REESE MARKETOS LLP


                                    /s/ Adam Sanderson
                                    Adam Sanderson
                                    Texas Bar No. 24056264
                                    adam.sanderson@rm-firm.com
                                    Brett S. Rosenthal
                                    Texas Bar No. 24080096
                                    brett.rosenthal@rm-firm.com
                                    750 N. Saint Paul Street, Ste. 600
                                    Dallas, Texas 75201-3202
                                    Telephone: (214) 382-9810
                                    Facsimile: (214) 501-0731

                                    ATTORNEYS FOR PLAINTIFFS




                                       1
Case 3:19-cv-01681-L-BH Document 108 Filed 02/05/20                Page 12 of 12 PageID 7950



                                CERTIFICATE OF SERVICE

        The undersigned attorney certifies that the foregoing was served on each counsel of record
 who has made an appearance in the case via the Court’s automated e-filing system on this 5th day
 of February 2020.




                                      _____________________________________
                                      Adam Sanderson




                                                2
